EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of the
27th day of January, 2012 (the “Effective Date”), between Texas Gulf Oil & Gas,
Inc., a Nevada corporation (the “Employer”), and Timothy J. Connolly, an
individual who address is 23 No. Post Lane, Suite 440, Houston, Texas 77024 (the
“Executive”, and together with the Employer, the “Parties” and each, a “Party”).

 

RECITALS

 

WHEREAS, the Parties desire that the Executive shall be employed as the manager
of the Employer (the “Chief Executive Officer”); and

 

WHEREAS, coincident with the execution of this Agreement, Global NuTech, Inc., a
Nevada corporation, is entering into a transaction with the Employer whereby it
shall acquire One Hundred percent (100%) of the issued and outstanding capital
stock of the Employer, which acquisition includes all of the business and
goodwill of the Employer (the “Acquisition”); and

 

WHEREAS, a condition of the Acquisition is the execution of an employment
agreement between the Parties, pursuant to which the Executive shall provide his
expertise in the Oil and Gas industry to the Employer for the term set forth in
this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and representations
contained herein, and the mutual benefits derived herefrom, the Parties agree as
follows:

 

AGREEMENT

 

ARTICLE I

EMPLOYMENT OF EXECUTIVE

 

1.1           DUTIES AND STATUS.

 

(a)           The Employer hereby engages the Executive to serve as its Chief
Executive Officer for the period specified in Section 3.1 below (the “Employment
Period”), and the Executive accepts such employment, on the terms and conditions
set forth in this Agreement.

 

(b)           The Executive shall serve as Chief Executive Officer and shall
perform such duties and responsibilities appropriate to, consistent with, and
commonly associated with, such position (the “Duties”).

 

(c)           Throughout the Employment Period, the Executive shall devote such
time as is mutually deemed to be reasonably necessary for the performance of his
Duties.

 

(d)           During the Employment Period, the Executive shall perform and
discharge faithfully, diligently, in good faith and to the best of the
Executive’s ability such Duties.

 



Page 1 of 7

 

(e)           Except for reasonable business travel mutually agreed upon by the
Parties, the Executive shall be required to perform the Duties provided for in
this Section 1.1 only at the principal offices of the Employer in the Houston,
Texas, metropolitan area.

 

1.2           COMPENSATION AND GENERAL BENEFITS. The Executive shall be
compensated as follows:

 

(a)           Beginning effective February 1, 2012, the Executive shall be
compensated on a monthly basis with the greater of: (i) seven and one-half
percent (7.5%) of the Employer’s (x) net revenues from hydrocarbons produced,
saved, and marketed from any well or lease (after satisfaction of all other
royalties, overriding royalties, nonparticipating royalties, net profits
interests, or other similar burdens on or measured by production of
hydrocarbons) (the “Net Revenue Interest”) and (y) all other revenues of
Employer whether generated within or outside of the United States, or (ii)
US$6,500.00 (the “Base Compensation”). To secure Executive's right to payment,
the Net Revenue Interest of Executive shall be recorded of record, in his name,
for each well acquired during his term as Chief Executive Officer. Any
compensation payable to the Executive shall be paid by the fifteenth (15th) day
of the month following the month that such compensation was earned or accrued.
Notwithstanding the foregoing, such payment of compensation shall be made
simultaneously with, and shall not be made after, the payment of any other of
the Employer’s royalty payments on revenues from hydrocarbons produced, saved,
and marked from any well or lease. All payments to the Executive shall be
subject to applicable withholding and payroll taxes.

 

(b)           Throughout the Employment Period, the Executive shall be entitled
to participate in any and all employee benefits, plans, programs or arrangements
which may be implemented by the Employer from time to time and available to
similarly-situated employees of the Employer (collectively the “Plans”).

 

(c)           Other Benefits. The Employer shall also provide to the Executive,
as mutually determined by the Parties: (i) corporate credit cards for the
Executive’s use with respect to gasoline and other approved business expenses,
(ii) a vehicle for business and personal use, (iii) a mobile phone and suitable
service package thereto, (iv) a portable or notebook personal computer, and (v)
four (4) weeks’ vacation time.

 

1.3           BONUS. The Employer shall award the Executive an annual bonus if
the Executive meets or exceeds certain goals, which goals shall be established
by mutual agreement of the Employer’s board of directors and conveyed to the
Executive.

 

1.4           FIELD MANAGEMENT. Subject to the appointment, oversight and
direction of the Chief Executive Officer, the Employer shall employ a “Field
Manager” who shall be in charge of all field operations. After the completion of
the initial year of the operations of the Employer, the Field Manager shall be
compensated in an amount equal to ten percent (10%) of all of the Employer's net
profits, subject to the Field Manager's satisfaction of certain performance
goals which shall be established by the Employer. Once these goals are met, the
Field Manager shall be fully vested in this profits interest. The initial Field
Manager shall be Damon Wagley, and he shall also be appointed as President of
the Employer.

 



Page 2 of 7

 

1.5           GUARANTEE OF PAYMENTS DUE EXECUTIVE. All payments due Executive by
Employer under this Agreement are hereby guaranteed by its parent company,
Global NuTech, Inc., a Nevada corporation, and International Plant Services,
L.L.C., another subsidiary of Global NuTech, Inc., as evidenced by their
execution of this Agreement.

 

ARTICLE II

COMPETITION AND CONFIDENTIAL INFORMATION

 

2.1           COMPETITION AND CONFIDENTIAL INFORMATION. The Executive has had
access to and has acquired, will have access to and will acquire, and has
assisted in and may assist in developing confidential and proprietary
information relating to the business and operations of the Employer and its
affiliates, including but not limited to information with respect to present and
prospective business plans, financing arrangements, marketing plans, customer
and supplier lists, contracts and proposals.

 

The Executive acknowledges that such information has been and will continue to
be of central importance to the business of the Employer and its affiliates and
that its disclosure or use by others could cause substantial loss to the
Employer and its affiliates.  The Executive and the Employer also recognize that
an important part of the Executive’s duties have been, and will continue to be,
to develop goodwill for the Employer and its affiliates through his personal
contact with vendors, customers, subcontractors, and others sharing business
relationships with the Employer and its affiliates, and that there is a danger
that this goodwill, a proprietary asset of the Employer and its affiliates, may
follow the Executive if and when his employment relationship with the Employer
ends.

 

The Executive accordingly agrees that without Employer’s written consent, during
the Employment Period, the Executive will not, either individually or as owner,
partner, agent, employee, consultant, or in any other capacity, engage in any
activity competitive with the Employer or any of its affiliates and will not on
his own behalf, or on behalf of any third party, directly or indirectly hire,
discuss employment with, or recommend to any third party the employment of any
employee of the Employer, or any of its affiliates, who was employed by the
Employer or an affiliate on the Effective Date, without regard to whether that
employee’s employment with the Employer has subsequently ceased for any reason.

 

Nothing in this Article II shall be construed to prevent the Executive from
owning, as an investment, not more than Ten percent (10%) of a class of equity
securities issued by any issuer and publicly traded and registered under Section
12 of the Securities Exchange Act of 1934.

 

2.2           NON-DISCLOSURE.  At all times after the Effective Date, the
Executive will keep confidential any confidential or proprietary information of
the Employer and its affiliates which is now known to him or which hereafter may
become known to him as a result of his employment or association with the
Employer and shall not at any time directly or indirectly disclose any such
information to any person, firm or employer, or use the same in any way other
than in connection with the business of the Employer and its affiliates, or
pursuant to any duly issued court order or subpoena. For purposes of this
Agreement, “confidential or proprietary information” means information unique to
the Employer and its affiliates which has a significant business purpose and is
not known or generally available from sources outside the Employer and its
affiliates.  

 



Page 3 of 7

 

ARTICLE III

EMPLOYMENT PERIOD

 

3.1           DURATION. The term of this Agreement shall commence on the
Effective Date and shall terminate on the third (3rd) anniversary thereof, but
shall automatically be renewed thereafter on an annual basis unless notice of
termination is provided by Employer to the Executive six (6) months prior to the
end of the current term of this Agreement. The “Employment Period” shall be
contemporaneous with the term of this Agreement, unless terminated early in
conformity with Section 3.2 below.

 

3.2           EARLY EMPLOYMENT TERMINATION.  The Employment Period shall be
terminated prior to the end of this Agreement for any of the following reasons
or upon the occurrence of any of the following events:

 

(a)           Discharge of the Executive for cause; or

 

(b)           Death of the Executive; or

 

(c)           Total disability of the Executive (as defined in Section 3.4(b)
below); or

 

(d)           Voluntary resignation of the Executive.

 

3.3           COMPENSATION AND/OR BENEFITS FOLLOWING EARLY EMPLOYMENT
TERMINATION.

 

(a)           In the event of an early termination of the Employment Period due
to the Employer’s termination of the Executive’s employment, for any reason (i)
his right to receive the Base Compensation shall terminate as of the effective
date of such early termination, but (ii) in consideration of his prior efforts,
he shall continue to receive the Net Revenue Interest on a monthly basis, with
the calculation of such payment limited to the revenues generated from
hydrocarbon prospects that were owned, established and/or operated during the
Executive's term as Chief Executive Officer, with such Net Revenue Interest to
be paid to the Executive or, in the event of his death, to his Estate.

 

(b)           In the event of an early termination of the Employment Period, the
Employer shall pay to the Executive all accrued but unpaid vacation pay, bonuses
or other compensation earned by the Executive prior to the date of termination.

 

3.4           DEFINITIONS.  The following words shall have the specified
meanings when used in the Sections specified:

 



Page 4 of 7

 

(a)           As used in Section 3.2(a), above, the term “cause” means (i)
willful and continued non-performance of his job responsibilities, after the
Executive has been provided written notice of such non-performance and a
reasonable time period, not less than three (3) months, has passed without
substantial correction of such non-performance, (ii) the Executive’s conviction
for a felony, (iii) proven or admitted fraud, misappropriation, theft or
embezzlement by the Executive, (iv) the Executive’s inebriation or use of
illegal drugs in the course of, related to or connected with the business of the
Employer, (v) the Executive’s willful engaging in misconduct that is materially
injurious to the Employer or its affiliates, monetarily or otherwise, or (vi)
the breach by the Executive of his obligations under Sections 2.1 or 2.2 above.

 

(b)           As used in Sections 3.2(c) above, the term “total disability”
means a physical or mental condition which causes the Executive to be unable to
perform substantially all of the duties of his position hereunder for an
aggregate of six (6) months in any twelve-month period as reasonably determined
by the Employer.

 

ARTICLE IV

NOTICES

 

Any notices requests, demands and other communications provided for by this
Agreement shall be sufficient if in writing and if sent by registered or
certified mail to the Executive at the last address he has filed in writing with
the Employer or, in the case of the Employer, at its principal offices.

 

ARTICLE V

MISCELLANEOUS

 

5.1           ENTIRE AGREEMENT.  This Agreement constitutes the entire
understanding of the Executive and the Employer with respect to the subject
matter hereof, and supersedes any and all prior understandings on the subjects
contained herein, written or oral.

 

5.2           MODIFICATION. This Agreement shall not be varied, altered,
modified, canceled, changed, or in any way amended, nor any provision hereof
waived, except by mutual agreement of the Parties in a written instrument
executed by the Parties or their legal representatives.  Nothing in this
Agreement shall affect the Employer’s and its affiliates’ rights to amend or
terminate any of its employee benefit plans, as permitted under applicable law
and the respective terms of such plans.

 

5.3           SEVERABILITY. In the event that any provision or portion of this
Agreement shall be determined to be invalid or unenforceable for any reason, the
remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect, provided, that if the unenforceability of any
provision is because of the breadth of its scope, the duration of such provision
or the geographical area covered thereby, the Parties agree that such provision
shall be amended, as determined by the court, so as to reduce the breadth of the
scope or the duration and/or geographical area of such provision such that, in
its reduced form, said provision shall then be enforceable.

 



Page 5 of 7

 

5.4           GOVERNING LAW. The provisions of this Agreement shall be construed
and enforced in accordance with the laws of the State of Texas, without regard
to any otherwise applicable principles of conflicts of laws.

 

5.5           DISPUTE RESOLUTION; NO LITIGATION.  Disputes arising out of or
relating to the interpretation or performance of this Agreement shall first be
resolved through friendly consultations.  If such dispute cannot be resolved
within thirty (30) calendar days after the commencement of consultation (or any
extension thereof mutually agreed to by the Parties), either Party may submit
the dispute to mediation by a mutually acceptable mediator to be chosen by
Employer and the Executive within twenty (20) calendar days after written notice
by either Employer or the Executive demanding mediation.  Neither Employer nor
Executive may unreasonably withhold consent to the selection of the
mediator.  Each Party shall bear its own costs of mediation, but Employer and
Executive will share the costs of the mediator equally.  The mediation shall
take place in Houston, Texas. In the event that mediation fails, all disputes
shall be settled by binding arbitration to be held in Houston, Texas, within
sixty (60) days of the failure of mediation, in accordance with the Commercial
Arbitration Rules of the American Arbitration Association then in effect, and
judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof.  The arbitrator may grant injunctions or other
relief in such dispute or controversy.  The costs and expenses of such
arbitration shall be allocated as determined by the arbitrator, and the
arbitrator is authorized to award attorney fees to the prevailing Party. Such
arbitration shall be conducted by a panel of one (1) arbitrator, who shall be
mutually approved by the Parties. In the event that the Parties cannot mutually
agree upon an arbitrator, the arbitrator shall be selected pursuant to the
applicable rules of the American Arbitration Association. Disputes arising out
of this Agreement shall not be the subject of litigation.

 

** signature page follows **

 



Page 6 of 7

 

IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement on
the date first above written.

 



  EMPLOYER:       TEXAS GULF OIL & GAS, INC.       By:  /s/ Timothy J. Connolly
  Name:   Its: Chief Executive Officer       EXECUTIVE:       /s/ Timothy J.
Connolly   Name: Timothy J. Connolly



 

The undersigned agrees to the terms of this Agreement, particularly those under
Section 1.5., “Guarantee of Payments Due Executive”, and to be bound thereby.

 

  GLOBAL NUTECH, INC.       By:  /s/ David Mathews   Name: David Mathews   Its:
Chief Executive Officer       INTERNATIONAL PLANT SERVICES, L.L.C.       By: /s/
Craig Crawford   Name:  Craig Crawford   Its:  President

 



Page 7 of 7

 

 

